COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                           ORDER ON UNOPPOSED MOTION TO
                           RECALL AND REISSUE THE MANDATE

Case number: 01-12-00189-CV

Style: Beth Bryant, Atascocita United Methodist Church and The Weekday Learning Center v.
       S.A.S. and L.O.S., Individually and as next Friends of E.R.S. and E.L.S., their minor
       children

Date motion filed:     March 23, 2015

Party filing motion:   S.A.S. and L.O.S., Individually and as next Friends of E.R.S. and E.L.S.,
                       their minor children

       It is ordered that unopposed motion to recall the mandate is granted. The clerk is
       directed to recall the mandate and immediately issue the modified judgment and
       mandate.




Judge’s signature: /s/ Jane Bland
                        Acting for the Court

                       Panel consists of Justices Jennings, Bland, and Massengale


Date: April 23, 2015